                     Case 1:18-mj-09159-UA Document 2 Filed 10/26/18 Page 1 of 1




 AO 458 (Rev. 06/09) Appeanoce of Counsel ·


                                     UNITED STATES DISTRICT COURT
                                                            for the




                            Plaintiff                          ! ISMAG
                                                               )       Case No.
                                                                                                           9159
                                                               )
                          . Defendant                          )

                                              APPEARANCE OF COUNSEL

To:      The clerk of court and all parties ofrecord

        Iain admitted or otherwise authorized to practice iri this court, and I appear in this case as counsel for:

               ·        Cesar Al+tei\ Sa.jcx:....                            .




                                                                        ~Utt./ 1)e-fJeY1c/.e(.S
                                                                      5:l Dva:11e6tJ /1J'MF/_; Al~ /vlj               10007
                                                                                             Address

                                                                      So.fah- bQ»rYl~arfe { r!fd. Ort
                                                                                         E-mail address

                                                                       ~J-;A-     Lf/7.- '/; 77 d...
                                                                                        Telephone number



                                                                                          FAX number
